Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-6, and 19-20 are amended. No claims have been added or cancelled. 

Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered and they are persuasive.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches a display screen assembly or method for controlling an electronic device/display screen assembly such that at least one first light source emits a detection signal, the detection signal is capable of interacting with a detection object to form a target signal; a receiving element of the electronic device to receive the target signal; and detecting a distance between a display region and the detection object according to one of an intensity of the target signal and a difference between a transmission time of the detection signal and a reception time of the target signal, wherein the display region comprises a plurality of pixel regions arranged in an array, each of the plurality of pixel regions has a light transparent portion and a black matrix surrounding the light transparent portion, wherein the receiving element comprises a plurality of receiving elements, and wherein the plurality of receiving elements, the light transparent portion, and the black matrix are on a same layer of the display region including all the base limitations. The closest prior art is Jeon (Pub. No.: US 2009/0073360 A1) who teaches in paragraph 30 that “The optical sensor 110 for detecting peripheral light is formed at an edge portion of the pixel unit 20, that is, at a region of the black matrix 30. The optical sensor 110 generates the peripheral light signal corresponding to the intensity of peripheral light and then supplies the peripheral light signal to the backlight driver 120. The optical sensor 110 is positioned at a region of an opening part 35 of the black matrix 30” however is silent as to whether the optical sensor is in the same layer as the black matrix and light transparent portion.
None of the prior art teaches an electronic device, comprising a housing and a display screen assembly, wherein the display screen assembly comprises: a display screen; a light conducting member; at least one first light source; a plurality of second light sources; a receiving element disposed in a display region and configured to receive the target signal; a processor electrically coupled with the at least one first light source and the receiving element; and a switching element electrically coupled with the processor and the receiving element, wherein the processor is configured to: detect a distance between the display region and the detection object according to one of an intensity of the target signal and a difference between a transmission time of the detection signal and a reception time of the target signal; turn off the switching element to power off the receiving element upon transmission of the detection signal by the at least one first light source; and turn on the switching element to control the receiving element to receive the target signal upon completion of the transmission of the detection signal by the at least one first light source including all the base limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621        

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621